Citation Nr: 1428372	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  05-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability to include as secondary to service connected bilateral foot disability, right ankle disability right knee disability and/or lumbar spine disability. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right patella (right knee disability) prior to January 25, 2011 and from April 1, 2011 to October 18, 2011, and thereafter, in excess of a combined evaluation of 20 percent for right knee disability, based on chondromalacia and limitation of extension. 


WITNESS AT HEARING ON APPEAL

The Veteran 





ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999 and from February 2000 to February 2004. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2010, the Veteran presented testimony before the undersigned at a Board hearing at the Central Office, in Washington, District of Columbia.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

In January 2011, January 2013, and August 2013, the Board remanded the matters to the RO (via the Appeals Management Center (AMC)) for further development. 

In a June 2012 rating decision, the AMC awarded  a temporary evaluation of 100 percent  based on surgical or other treatment necessitating convalescence  for right knee disability, effective from January 25, 2011 to March 31, 2011, and continued the assigned 10 percent evaluation thereafter.  As such, the period from January 25, 2011 to March 31, 2011 is no longer on appeal as the maximum benefit was received during that period.  Also, in that rating decision, the AMC awarded a separate 10 percent evaluation for limitation of extension of the right knee effective October 18, 2011.  The Veteran's separate award for limitation of extension is considered part and parcel to his appeal for increased rating for right knee disability, and remains on appeal as it does not reflect the full benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


In a November 2013 rating decision, the AMC awarded service connection for left ankle disability and assigned a 10 percent evaluation, effective from July 21, 2006.  This award marks the full benefit sought by the Veteran.  The Veteran has not filed a notice of disagreement to the initial assigned evaluation or effective date.  The matter is no longer on appeal. 

The Board notes that a claim for TDIU has been raised by the record and is considered part and parcel to the Veteran's appeal of his initial increased rating claims, and is therefore properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has reported that he is unable to work because of his service connected disabilities since August 2009.  See 2013 United States Postal Service Worker's Compensation determination.  He has been awarded special monthly compensation at the S-1 rate on account of his depression disability rated at 100 percent and additional service-connected disabilities of bilateral bunionectomy with pes planus, chondromalacia right patella, degenerative disc disease thoracolumbar spine, erectile dysfunction, migraine headaches, right ankle strain, independently ratable at 60 percent or more from August 8, 2009.

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Here, however, the Veteran has been award SMC, effective August 8, 2009.  Hence, the concerns addressed in Bradley are not present in the current case as the Veteran has already been awarded both the 100 percent evaluation and SMC since August 9, 2009. 

The Board notes that the Veteran has submitted correspondences dated in March 2014 in which he discusses his back, knees, ankles, feet and mental health disabilities, but it is unclear whether the Veteran seeks to filed any additional claims at this time.  These matters are referred back to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran's current left knee disorder, to include degenerative arthritis, first manifested during his periods of active service or within the first year thereafter, and the preponderance of the evidence is against a finding that his current left knee disability is directly related to his period of service. 

2.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his left knee disability, to include degenerative arthritis, is aggravated by his service-connected bilateral foot, right ankle, right knee and lumbar spine disabilities.

3.  For the period prior to January 25, 2011 and from April 1, 2011 to October 17, 2011, the Veteran's right knee disability has been manifested by no more than x-ray evidence of degenerative changes, with limitation of extension due to pain.  The Veteran does not have compensable limitation on flexion and there is no evidence of subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.
 
4.  For the period since October 18, 2011, the Veteran's right knee disability has been manifested by no more than the Veteran's right knee disability has been manifested by no more than x-ray evidence of degenerative changes, with limitation of motion on flexion and extension due to pain.  There is no evidence of subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an evaluation in excess of 10 percent for chondromalacia of the right patella prior to January 25, 2011 and from April 1, 2011 to October 18, 2011, and thereafter, a combined evaluation in excess of 20 percent for right knee disability, based on chondromalacia and limitation of extension has not been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260-5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded these matters in January 2011, in January 2013 and in August 2013.  In January 2011, the Board specifically instructed the RO/AMC to obtain outstanding treatment records, to schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disorder and to evaluate the severity of the Veteran's right knee disability, and to readjudicate the claim.  Subsequently, outstanding treatment records were obtained and associated with the Veteran's claims folder and electronic record.  Although the Veteran was afforded examination for his left knee disorder in March 2011 and the examiner provided a medical conclusion, the VA examiner failed to address whether the Veteran's left knee disorder was secondary to his service-connected disabilities.  In addition, subsequent VA treatment records suggested that the Veteran's right knee disability had worsened since the March 2011 VA examination. 

The matter was again remanded in January 2013 in order to provide the Veteran with another examination so that the examiner could address whether the Veteran's left knee disorder was secondary to his service-connected disabilities and to evaluate the severity of the Veteran's right knee disability.  The Veteran underwent a VA examination in March 2013.  In that examination report, the VA examiner failed to adequately address whether the Veteran's left knee disorder was aggravated by his right knee disability.  Also, additional evidence from the United States Postal Service (USPS) and U.S. Department of Labor were received without waiver of initial consideration.  

The matters were remanded again in August 2013 in order to obtain a supplement VA medical opinion and to consider the additional evidence in the first instance.  The record now contains the reports of an October 2013 and a March 2014 supplemental VA medical opinion reports, and his claims were readjudicated in a March 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Since the claim for service connection for left knee disorder is being granted, there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal of the denial of service connection. 

 With respect to the Veteran's increased rating claim, VA sent letters to the Veteran in March 2005 and October 2009 that addressed the notice elements concerning his claims.  The letters informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the October 2009 letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in subsequent supplemental statements of the case, most recently in May 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, re-adjudicating the claim, and notifying the claimant of such re-adjudication in the statement of the case).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records, post-service VA medical treatment reports, records from the United States Postal Service (USPS) and U.S. Department of Labor, and the Veteran's own statements.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

Moreover, the Veteran has been afforded VA examinations of his right knee disability in March 2005, October 2007, March 2011, and March 2013.  In each of these examination reports, the VA examiner recorded the Veteran's reported medical history and the findings from clinical evaluation, and provided medical opinions based on a thorough review of the claims file that is supported by the evidence of record.  The Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

The Veteran seeks entitlement to service connection for left knee disorder.  He asserts that his current left knee problems first manifested during his period of service and he has continued to experience left knee problems since then.  In the alternative, the Veteran asserts that he has a current left knee disorder that is proximately caused by his service-connected bilateral foot, right ankle, right knee and lumbar spine disabilities.  He contends that his left knee problems began after he injured his knee during his period of service and his left knee has been aggravated by his abnormal gait due to his right knee, right ankle, bilateral foot, and lumbar spine problems.  

The record reflects that the Veteran has been diagnosed with left knee strain and degenerative changes in his left knee.  See VA examination reports dated in March 2011 and March 2013.   The Veteran has a current diagnosed disability with respect to his left knee, and element (1) is satisfied. 

A review of the Veteran's service treatment records from his first period of service from August 1995 to August 1999 does show complaints of bilateral knee problems.  An August 1998 treatment note shows that the Veteran presented with complaints of bilateral knee pain for the past year and the pain increased after physical training.  He denied any trauma to his knees and he was assessed with bilateral petallarfemoral syndrome.  On his June 1999 examination prior to separation, the Veteran's knees were evaluated as normal, despite his reported history of knee trouble on the associated report of medical history.  However, and he denied any knee problems on the associated report of a December 1999 medical history for his second period of service, and the enlistment examination showed that the Veteran's knees were again evaluated as normal.  

Subsequent service treatment records do not show any complaints or treatment for knee problems during the Veteran's second period of service. The report of a March 2004 VA general medical examination does not show any complaints or findings pertaining to the Veteran's knees. 

Post-service VA treatment starting in July 2004 show complaints of knee pain and an impression of osteoarthritis of the knees was given in August 2004.  However, the August 2004 VA x-ray report only revealed findings of degenerative arthritis in the right knee.  Subsequent VA treatment records continue to show that the Veteran received treatment for arthritis in both of his knees.  See November 2005 VA treatment record.   The report of a September 2006 VA x-ray report revealed findings of degenerative arthritis in both of the Veteran's knees. 

Although the Veteran sought treatment for bilateral knee problems during his first period of service, and he was assessed with bilateral petallarfemoral syndrome, there is no finding of a chronic diagnosed left knee disorder during that period of service.  Notably, the Veteran received a normal knee evaluation in June 1999 and December 1999, and he denied any knee problems on the December 1999 report of medical history.  There is no evidence of record that shows that the Veteran's current chronic left knee disorder had an onset during his second period of service.  

In addition, there is no diagnostic evidence of degenerative arthritis of the left knee within the first year after the Veteran's separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Although the report of an August 2004 VA joint examination indicates some findings pertaining to the Veteran's left knee, that VA examination was performed in conjunction with the Veteran's right knee claim.  It appears that the VA examiner incorrectly stated that record contained x-ray film of the Veteran's left knee, which reflected findings of congenital deformity and some early mild degenerative arthritis.  The August 2004 VA x-ray report contained in the VA treatment records clearly reflects that x-rays were taken of the Veteran's right knee and not his left knee.  The first diagnostic x-ray evidence of degenerative arthritis of the left knee does not come until September 2006, which comes more than two years after the Veteran separation from his second period of service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although there is no evidence of a chronic left knee disorder manifested during the Veteran's periods of service or within the first year after his separation from his second period of service in 2004, the Board cannot ignore the Veteran's competent reports of left knee problems since his period of service.  Therefore, the second element has been met with respect to in-service injury.

With respect to element (3), nexus or relationship, the record lacks any medical evidence that links the Veteran's current left knee disorder and his periods of service.  Indeed, the record contains medical opinions from the March 2011 and March 2013 that heavily weigh against the Veteran's claim that his currently diagnosed left knee disorder is directly related to service.  The VA examiners opined that it was less likely than not that the Veteran's left knee disorder is directly related to his periods of service, because there is no record of treatment for chronic left knee problems his period of service.  These medical opinions were based on a review of the claims folder and consideration of the Veteran's reported medical history. 

The Board finds it highly pertinent that there is no contrary medical opinion of record.  Indeed, the Veteran has not provided any objective evidence demonstrating a relationship between his current left wrist disorder and his military service.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

Therefore, to the extent, his statements attempt to show an etiological connection between his current diagnosed left knee disorder and his in-service injury; this is simply not competent or persuasive evidence.  Simply put, there is no medical evidence on file linking his current left knee disorder to his periods of service.  The Veteran is not a medical professional competent to provide such a link by mere statements alone.  

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with one of those recognized chronic condition.  However, the first diagnostic x-ray evidence of degenerative arthritis is not shown until September 2006, and both VA examiners have opined that his current left knee disorder is not directly related to his period of service. 

While the Veteran has asserted continuity of symptoms with respect to left knee pain since his period of service, the Board does not find his reports of continuity are not credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  In this regard, the Board points out that the Veteran did not report any left complaints or problems at the time of his enlistment into his second period of service in December 1999 nor did he report any knee problems at the time of his separation from his second period of service in 2004.  Rather, the evidence of record does not show complaints of left knee problems until after his separation from service in 2004.  The Board finds that the Veteran's reported history of a continuity of symptoms is not credible.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Accordingly, the Board finds that the evidence does not show that the Veteran's current left knee disorder had an onset in service or in the first year thereafter, and the preponderance of the evidence is against a finding that it is directly related to his periods of service.  

The Board will now address the Veteran's alternative contention - entitlement to service connection for left knee disorder as proximately caused by his service-connected bilateral foot, right ankle, right knee and lumbar spine disabilities.  In order, to establish service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As discussed above, the record reflects that the Veteran has a current left knee disability, to include degenerative arthritis.  The record contains various medical statements that reflect that the Veteran's service-connected right knee, right ankle, bilateral feet, and lumbar spine disabilities have aggravated his current left knee disorder.

The Veteran's private treating physician have stated that the Veteran's left knee disorder is aggravated by his abnormal gait that results from his need to overcompensate for his service-connected right knee, right ankle, bilateral feet, and lumbar spine disabilities.  See April 2012 treatment record from D.R.B., D.O.  In addition, in a March 2014 VA supplemental medical opinion report, the VA examiner noted that a review of the private treatment records demonstrated that injury to the Veteran's right knee lead to his left knee pain.

The Board acknowledges that the record does contain a contrary medical nexus opinion by the VA examiners from a March 2011 VA examination report and an October 2013 VA supplemental medical opinion report.  However, as previously noted by the Board in the January 2013 remand, the March 2011 medical opinion failed to address whether the Veteran's current left knee disorder was aggravated by his service-connected disabilities.  The Board does not find that the 2011 VA medical opinion adequately addresses the question of aggravation by service-connected disability, and there is not probative in this matter.  With respect to the October 2013 VA medical opinion, the Board does not find that opinion to be more probative than the other opinions contained in the record. 

As such, the Board finds that the medical evidence of record is at least in equipoise on whether the Veteran's current left knee disorder is aggravated by his service-connected right knee, right ankle, bilateral feet, and lumbar spine disabilities.  Accordingly, the benefit sought on appeal is allowed.


Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder.  For the applicable periods under appeal, the Veteran's right knee disability was currently evaluated with a 10 percent rating under Diagnostic Code 5299-5014 prior to January 25, 2011 and from April 1, 2011 to October 10, 2011 and evaluated with a combined 20 percent evaluation under Diagnostic Codes 5299-5014 and 5261.  As noted in the Introduction, the Veteran was awarded a temporary 100 percent evaluation for convalescence from January 25, 2011 to March 31, 2011, and that period is no longer on appeal.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.

Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2013).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

The Veteran seeks higher evaluation of his right knee disability.  He sought treatment for complaints of bilateral knee pain during his first period of service, and he sought treatment for right knee problems shortly after his separation from service.  The Veteran filed his claim for entitlement to service connection for right knee disability in July 2004.  

The Veteran was scheduled for a VA joint examination in August 2004 to evaluate the severity of his right knee disability.  That examination report shows that the Veteran had a range of motion from zero to 135 degrees in his right knee and there was evidence of tenderness about and under the patella. There was no evidence of instability on clinical evaluation.  The August 2004 VA x-ray report shows findings of some early mild degenerative joint disease in the right knee.  The Veteran was diagnosed with chondromalacia of the right patella.  

The Veteran was afforded another VA joint examination in March 2005.  That examination report shows that the Veteran complained of the gradual onset of knee pain from running.  He was able to stand for 15 to 30 minutes and he was able to walk more than a quarter of a mile but less than one mile.  He reported that he experienced increased pain in his right knee after prolong periods of right knee extension.  On physical evaluation, there was evidence of crepitus in the right knee but no evidence of stability or meniscus abnormalities.  It was noted that the August 2004 x-ray report did not reveal evidence of significant degenerative findings.  The VA examiner observed that the Veteran had normal range of motion in the right and there was no evidence of additional limitation of motion due to pain.  A subsequent December 2006 VA MRI report of the knee confirmed the exostoses with palpable meniscal cyst, but no evidence of meniscal tear.

In October 2007, the Veteran's right knee was evaluated during another VA joint examination.  The examination report shows that the Veteran complained of right knee pain that was progressively worse since his period of service.  He had increased pain after periods of immobility, prolonged walking, and prolonged standing.  He also complained of stiffness, swelling, heat, giving away, fatigability and occasional locking in his right knee.  The Veteran reported that he experienced daily flare-ups of symptoms in his right knee that lasted for hours. He stated that at work he tries to avoid weight bearing on his right knee and he uses his left knee to compensate for increased symptoms in his right knee.  He stated that he is no longer able to participate in sport activities, go on walks with his wife, or ride a bicycle because of the knee pain. The Veteran stated that he missed thirty days of work since January 2007 because of his right knee disability.  (Notably, a review of the Veteran's employment records from USPS does not show that he missed 30 days of work because of his knee.  Rather, the records only suggest that he missed two days of work in 2007 because of his knee disability, and he missed other days from work because of his feet, migraine and back problems.) 

On physical examination, the October 2007 VA examiner observed that the Veteran ambulated with a moderate limp that favored his right lower extremity.  The Veteran's right knee was normal in appearance, but there was evidence of tenderness on palpation.  On range of motion testing, the Veteran's right knee had extension limited to 10 degrees and flexion limited to 60 degrees when pain begins, and there was objective evidence of painful motion.  The examiner stated that through observation during the clinical evaluation, the examiner observed that the Veteran's range of motion in his right knee was more accurately manifested by 3 degrees of limitation on extension and 90 degrees of limitation on flexion.  There was no evidence of additional limitation of motion after repetitive use.  The right knee was stable on clinical evaluation.  The Veteran was able to rise to his toes but was unable to squat.  There was no muscle atrophy noted.  X-ray film revealed findings of mild degenerative arthritis and inferior patellar spurring in the right knee.  An assessment of chondromalacia patella of the right knee with mild degenerative changes and inferior patellar spurring was given. 

An August 2008 VA treatment record shows that the Veteran presented with complaints of right knee pain with prolonged walking.  He had range of motion from zero to 90 degrees in his right knee and walked with an antalgic gait.  There was evidence of crepitus, but no evidence of swelling of the right knee. 

In August 2009, VA treatment records show the Veteran presented with complaints that his right knee symptoms had been aggravated by his job.  An orthopedic evaluation revealed findings of crepitus, but no evidence of instability.  The Veteran received steroid injection in his right knee.  A September 2009 VA treatment record shows that the Veteran complained of right knee pain.  He reported that he was unable to ambulate more than 30 feet before it felt like his knee was going to give out.  The examining VA physician noted that the Veteran's gait pattern demonstrated that he had extension throughout and the Veteran was later observed walking with a normal gait down the hallway.  It was felt that the Veteran's reported symptoms did not match the pathology present on clinical evaluation.  The examining physician suggested that the Veteran was exaggerating the severity of symptomology 

The Veteran had x-rays of the right knee which showed moderate narrowing of the patellar femoral joint and joint swelling.  An October 2009 private treatment record from Dr. S. J. notes that she had been treating the Veteran and she felt that his knee symptoms were exacerbated by pushing heavy equipment.  The Veteran received injections in his knee and he was prescribed physical therapy. 

A January 2010 VA treatment notes show that the Veteran had range of motion from zero to 110, but a subsequent May 2010 private physical therapy treatment note shows he had range of motion from -10 to 70 degrees in his right knee. 

The record next contains a May 2010 private functional capacity evaluation.  The private evaluation report shows that the Veteran was unable to demonstrate the strength and endurance to what was required by his job description.  A June 2010 private orthopedic evaluation by Dr. J. H. notes that the Veteran had retired from the USPS.  Clinical evaluation demonstrated that the Veteran had "satisfactory" range of motion, and there was evidence of pain, swelling, and crepitus of the right knee.  The Veteran's right knee was evaluated as stable.  It was felt that the Veteran should continue his physical therapy.  

A January 2011 private treatment noted by Dr. J. noted that the Veteran had decreased range of motion in the knee, and it was felt that the patient would benefit from physical therapy.   

VA treatment records show that the Veteran underwent an arthroscopy on his right knee on January 25, 2011.  He has been awarded a temporary total rating for convalescence for surgery from January 25, 2011 to March 31, 2011. 

The Veteran was afforded another VA joint examination on March 31, 2011 to evaluate the severity of his right knee disability.  The Veteran reported a history of right knee pain since his period of service that has progressively worsened.  The Veteran reported constant pain in the right knee, and he complained of constant swelling, constant stiffness and occasional locking and giving away of the right knee.  The Veteran reports daily flare up of the right knee pain, usually caused by prolonged walking, standing, bending, and climbing, and the flare ups of pain last for two to three hours.   He reports that his activities are moderately to severely limited during the flare-ups.  The Veteran reported he treats the flare ups with rest and as needed pain medication.  The Veteran reported his knee disability affects his activities of daily living, recreational activities, and employment, because it is limiting him from prolonged walking, standing, bending, and squatting. 

On physical examination, the March 2011 VA examiner observed that the Veteran walked with an antalgic gait and he used the assistance of a cane and exerted more pressure on left leg when walking.  There was evidence of mild swelling and tenderness to palpation of the right knee.  Range of motion testing revealed that the Veteran had motion in his right knee from zero to 110 degrees, with pain, but no evidence of additional limitation of motion after repetitive use due to pain, fatigue, weakness, or lack of endurance.   There was no evidence of instability and the Veteran had normal muscle strength in his right knee. 

In April 2011, underwent a private evaluation by Dr. H., and that private evaluation reported shows that the Veteran's right knee had range of motion limited to 5 degrees on extension and limited to 95 degrees on flexion.  It was noted that all motion in the Veteran's right knee was severely restricted and painful, and there was evidence of mild swelling. 

An August 2011 private physical therapy note show that the Veteran's right knee had range of motion limited to 10 degrees on extension and limited to 90 degrees on flexion.  There was evidence of medial joint line tenderness.  

Private medical records from Oklahoma Pain and Rehabilitation, dated in September 13, 2011 show that the Veteran had range of motion from 33 to 80 degrees, and on October 18, 2011, it was noted that the Veteran's right knee range of motion as 40 degrees flexion and 8 degrees of extension with pain.  Treatment records dated October 19, 2011 noted his range of motion as 38 degrees of flexion and -10 degrees of extension.  The AMC awarded the separate 10 percent evaluation for loss of extension effective from October 18, 2011 based on the findings in these private treatment records. 

The report of a February 2012 VA MRI of right knee revealed that the Veteran had a medial patellar femoral ligament strain, but otherwise unremarkable findings. 

The record next contains the report of a February 2013 private orthopedic evaluation by Dr. C. J., that was conducted in conjunction with the Veteran's workers compensation claim with the USPS.  In the examination report, Dr. J. noted that the Veteran had range of motion in his right knee from zero to 90 degrees and there was evidence of pain on palpation.  There was no evidence of painful motion or instability in the right knee.  X-ray film revealed findings of degenerative arthritis and multiple exostoses of the right knee.  

The severity of the Veteran's right knee disability was evaluated again in a March 2013 VA joint examination.  The Veteran complained of right knee pain.  The Veteran informed the VA examiner that he had a knee scope and wants a knee replacement, but has been told he is too young.  His knees were injured while running during his period of service and it flared up again in 2009 when his ankle gave out and the right knee tried to catch him.  The Veteran reported that he experienced flare-ups in right knee pain and he took pain medication to help alleviate increased pain.  The examiner noted that the Veteran reported significant pain in his knees throughout the exam.  Clinical examination demonstrated that the Veteran's right knee range of motion from zero to 110 degrees without evidence of painful motion and no additional limitation of motion after repetitive use.  There was evidence of tenderness on palpation.  The examiner noted that there was no evidence of meniscus involvement, but the examiner was unable to perform instability testing on the Veteran due to severe pain in the Veteran's right knee.  The Veteran had a nonpainful surgical scar that measured less than 39 square centimeters.   

In the remarks section, the March 2013 VA examiner stated that Veteran went through range of motion with coaching during the exam and light touch with finger pads on the medial knee caused the Veteran to wince and yell out in pain.  Despite the normal appearance of the Veteran's knees, the Veteran continued to report pain after light touch that was severe in nature.  The examiner observed that the Veteran ambulated with a cane and without difficulty. 

      Period Prior to January 25, 2011

At no point during the period prior to January 25, 2011 has the severity of the Veteran's right knee disability been shown to be more severe than that meeting the objective criteria for a 10 percent rating under the provisions for rating degenerative arthritis with loss of motion.  The medical evidence of record shows that the Veteran's right knee disability included degenerative arthritis manifested by pain and limitation on range of motion.  As discussed above, this may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  He cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the record does contain X-ray evidence of degenerative arthritis since 2004.  The reports of the August 2004 and March 2005 VA examinations do not reflect findings that the Veteran's right knee disability meets the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion (range of motion was greater than 45 degrees on flexion and greater than 10 degrees on extension, even after consideration of Deluca factors).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When arthritis does not cause loss in range of motion so severe as to warrant a compensable rating under Diagnostic Codes for evaluating range of motion loss, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003.  

The Board acknowledges that the medical evidence contained in the record during the periods prior to January 25, 2011 suggests that the Veteran's range of motion in his right knee was more limited than the results contained in the 2004 and 2005 VA examination reports.  Notably, the report of the October 2007 VA examination report shows that the Veteran had range of motion from 10 to 60 degrees, with pain, in his right knee.  However, the October 2007 VA examiner also noted that the Veteran exhibited range of motion from 3 to 90 degrees.  Moreover, the VA examiner's comment appears to question the credibility of the Veteran's range of motion on clinical examination.   

Subsequent private and VA treatment records also show that the Veteran had fluctuating range of motion in his right knee.  In this regard, the records show that in September 2009, he had range of motion from 10 to 60 degrees in September 2009, but in January 2010, he had range of motion from zero to 110 degrees.  However, his range of motion was from 10 to 70 degrees in May 2010.  Regardless, the Veteran's range of motion shown during this period does not support an evaluation in excess of 10 percent based on limitation of motion.    

This symptomatology does not support a compensable rating for right knee disability due to the limitation of flexion under the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Even when considering the factors discussed in the Deluca, the limitation of flexion in the Veteran's right knee is still well beyond the 45 degrees or greater contemplated by a compensable rating for limited extension.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The ranges of motion findings do, however, support a compensable rating for the limitation of extension in the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Although the limitation of extension does not always strictly meet the criteria for a compensable rating under Diagnostic Code 5261, when considering the factors discussed in DeLuca, more closely approximates a limitation of 10 degrees on extension, and it supports a 10 percent evaluation.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5261.  A 20 percent rating based on limitation of flexion is not warranted as the record does not reflect limited extension of 15 degrees or more.  

The Board acknowledges, at time during this period, notably, the Veteran's limitation of extension, when considering the Deluca factors, may exceed the criteria associated with a 10 percent rating based on limitation of extension.  However, these are temporary flare-ups in decreased motion as demonstrated by subsequent clinical findings that show an increased range of motion.  Also, in making this determination, the Board has duly considered that record during this period reflects evidence of exaggeration or malingering that tends to impair the Veteran's credibility on the severity of his reported symptomology.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The March 2011 VA examination report, the most recent medical evidence of record, shows the Veteran has a range of motion from zero to 110 degrees with evidence of painful motion.  This symptomatology does not support a compensable rating for right knee disability due to the limitation of flexion or a rating in excess of 10 percent based on limited extension under the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even when considering the factors discussed in the Deluca, the limitation of flexion in the Veteran's right knee is still well beyond the compensable 45 degrees on flexion and the compensable 10 degrees on extension.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Given the foregoing, the Board finds that the Veteran's right knee disability due to degenerative arthritis is not severe enough to support an evaluation in excess of 10 percent based on degenerative arthritis with loss of motion during the periods prior to January 25, 2011.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261. 

Despite fluctuations in range of motion testing throughout the pendency of this appeal, the Board finds that the Veteran's overall disability picture for his right knee disability does not warrant an evaluation in excess of 10 percent for the entire periods prior to January 25, 2011.  This 10 percent rating is based on the criteria of degenerative arthritis with painful motion prior to the October 2007 VA examination, and based on compensable limitation of extension shown after that examination.  This rating takes into account the Veteran's complaints of pain and functional limitations and is the highest rating available under Diagnostic Codes 5003, 5260, and 5261. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Again, the Veteran cannot be afforded concurrent evaluations for degenerative arthritis (5003) and loss of motion (5260 or 5261). 

As such, the right knee disability due to pain on motion from arthritis only meets the criteria to be rated as 10 percent disabling for degenerative arthritis with loss of motion for the periods prior to January 25, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261.

      Period from April 1, 2011 to October 17, 2011

Based on a review of the record, the Board finds that the preponderance of the medical evidence is against a finding that the Veteran's right knee disability supports an evaluation in excess of 10 percent for the period from April 1, 2011 to October 17, 2011.  Although the private treatment notes continue to show a fluctuation in the Veteran's range of motion in his right knee, the Board finds that his overall disability picture during this period does not support an evaluation in excess of 10 percent based on degenerative arthritis with loss of extension.  While it appears that the Veteran was noted to have flexion to 33 degrees in September 2011, this treatment record is inconsistent with the other records during this period that show limitation of extension between 5 and 10 degrees.  On the contrary, the month prior to this treatment record (August 2011) the Veteran had limitation of extension to 10 degrees.  This is consistent with subsequent treatment records dated the next month (October 2011) that show limitation of extension of 8 and 10 degrees.  In light of the foregoing, the Board concludes that the symptomatology is more closely representative of a 10 percent evaluation for degenerative arthritis with loss of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261.  

The Veteran's symptomatology does not support a compensable rating for right knee disability due to the limitation of flexion under the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Even when considering the factors discussed in the Deluca, the limitation of flexion in the Veteran's right knee is still well beyond the 45 degrees contemplated by a compensable rating.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  

The medical evidence from this period does not show that the loss of motion due to arthritis in the right knee that is greater than 10 degrees as to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

      Period since October 18, 2011

As noted above the Veteran was awarded a separate 10 percent evaluation for loss of extension, effective from October 18, 2011, which gives him a combined 20 percent evaluation for his right knee disability as of October 18, 2011. The Board will not address the merits of the AMC's assignment of a separation 10 evaluation for loss of extension at this time, and the Board will only focus on whether a combined evaluation in excess of 20 percent is warranted. 

 Based on a review of the record, the Board finds that the evidence of record does not support an evaluation in excess of 20 percent for right knee disability under any of the applicable criteria.  

In order to support an evaluation in excess of the combined 20 percent evaluation, the evidence must demonstrate limitation of flexion to 45 degrees or less or limitation of extension to 15 degrees of more.  Such limitation is not shown at any time since October 18, 2011.  On the contrary, the report of the most recent March 2013 VA examination shows that the Veteran had range of motion well beyond the compensable 45 degrees of flexion and 15 degrees of extension, even when considering the Deluca factors.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  As such, the evidence of record does not support the assignment of a combined evaluation in excess of 20 percent for right knee disability during the period since October 18, 2011. 

	Other Considerations

Despite the Veteran's subjective reports of instability and giving away, there are no objective findings of instability or subluxation demonstrated in the clinical evidence at any time during the course of the appeal.  See 38 U.S.C.A. § 4.71a, 5257.  

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5262 (for rating ankylosis), 5258 (for rating cartilage damage), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  There are no findings of ankylosis, cartilage damage, impairment of the tibia or fibula, genu recurvatum, or malunion or nonunion of the tibia at any point during the period under appeal.  Accordingly, evaluation under these diagnostic criteria is not warranted.  

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the left knee has worsened to a level more severe than a 10 percent disabling during the periods prior to January 25, 2011, and from April 1, 2011 to October 17, 2011, and in excess of a combined 20 percent evaluation from October 18, 2011.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to service connection for left knee disorder is granted. 

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right patella (right knee disability) prior to January 25, 2011 and from April 1, 2011 to October 18, 2011, and thereafter, a combined evaluation in excess of 20 percent for right knee disability, based on chondromalacia and limitation of extension, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


